Exhibit 10.5

 

MODIFICATION NUMBER ONE
TO PROMISSORY NOTE

 

Force Protection, Inc.
9801 Highway 78
Ladson, South Carolina 29456

 

Force Protection Technologies, Inc.
9801 Highway 78
Ladson, South Carolina 29456

 

Force Protection Industries, Inc.
9801 Highway 78
Ladson, South Carolina 29456
(Individually and collectively, “Borrower”)

 

Wachovia Bank, National Association
177 Meeting Street, Suite 450
Charleston, South Carolina 29401
(Hereinafter referred to as “Bank”)

 

THIS AGREEMENT is entered into effective as of September 30, 2007 by and between
Bank and Borrower.

 

RECITALS

 

Bank is the holder of a Promissory Note, as modified from time to time, executed
and delivered by Borrower, dated July 19, 2007, in the original principal amount
of $50,000,000.00 (the “Note”);

 

Borrower and Bank have agreed to modify the terms of the Note.

 

In consideration of Bank’s continued extension of credit and the agreements
contained herein, the parties agree as follows:

 

AGREEMENT

 

ACKNOWLEDGMENT OF BALANCE. Borrower acknowledges that the most recent Commercial
Loan Invoice sent to Borrower with respect to the Obligations under the Note is
correct.

 

MODIFICATIONS.

 

The Note is hereby modified by deleting the provisions in the Note establishing
the repayment terms and substituting the following in their place and stead:

 

REPAYMENT TERMS. The Note shall be due and payable in consecutive monthly
payments of accrued interest only, commencing on September 30, 2007, and
continuing on the same day of

 

--------------------------------------------------------------------------------


 

each month thereafter until fully paid. In any event, all principal and accrued
interest shall be due and payable on January 9, 2008.

 

ACKNOWLEDGMENTS AND REPRESENTATIONS. Borrower acknowledges and represents that
the Note and other Loan Documents, as amended hereby, are in full force and
effect without any defense, counterclaim, right or claim of set-off; that, after
giving effect to this Agreement, no default or event that with the passage of
time or giving of notice would constitute a default under the Loan Documents has
occurred, all representations and warranties contained in the Loan Documents are
true and correct as of this date, all necessary action to authorize the
execution and delivery of this Agreement has been taken; and this Agreement is a
modification of an existing obligation and is not a novation.

 

COLLATERAL. Borrower acknowledges and confirms that there have been no changes
in the ownership of any collateral pledged to secure the Obligations (the
“Collateral”) since the Collateral was originally pledged; Borrower acknowledges
and confirms that the Bank has existing, valid first priority security interests
and liens in the Collateral; and that such security interests and liens shall
secure Borrower’s Obligations, including any modification of the Note or Loan
Agreement, if any, and all future modifications, extensions, renewals and/or
replacements of the Loan Documents.

 

RENEWAL FEE. Borrower shall pay to Bank a renewal fee of $100,000 at the signing
of this Agreement. Upon closing a syndicated credit facility with Wachovia
Capital Markets as sole lead arranger and book runner, all of this fee will be
credited toward any fees charged under such syndicated credit facility.

 

MISCELLANEOUS. This Agreement shall be construed in accordance with and governed
by the laws of the applicable state as originally provided in the Loan
Documents, without reference to that state’s conflicts of law principles. This
Agreement and the other Loan Documents constitute the sole agreement of the
parties with respect to the subject matter thereof and supersede all oral
negotiations and prior writings with respect to the subject matter thereof. No
amendment of this Agreement, and no waiver of any one or more of the provisions
hereof shall be effective unless set forth in writing and signed by the parties
hereto. The illegality, unenforceability or inconsistency of any provision of
this Agreement shall not in any way affect or impair the legality,
enforceability or consistency of the remaining provisions of this Agreement or
the other Loan Documents. This Agreement and the other Loan Documents are
intended to be consistent. However, in the event of any inconsistencies among
this Agreement and any of the Loan Documents, the terms of this Agreement, and
then the Note, shall control. This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts. Each such
counterpart shall be deemed an original, but all such counterparts shall
together constitute one and the same agreement. Terms used in this Agreement
which are capitalized and not otherwise defined herein shall have the meanings
ascribed to such terms in the Note. LIMITATION ON LIABILITY; WAIVER OF PUNITIVE
DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING BANK BY ACCEPTANCE HEREOF, AGREES
THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR
CONTROVERSY BETWEEN OR AMONG

 

--------------------------------------------------------------------------------


 

THEM THAT MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE
LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR THE
OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE
A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES
HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY
MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY SUCH
PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS RESOLVED BY ARBITRATION,
MEDIATION, JUDICIALLY OR OTHERWISE. Final Agreement. This Agreement and the
other Loan Documents represent the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous or subsequent
agreements of the parties. There are no unwritten agreements between the
parties.

 

WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
BORROWER BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH
RESPECT HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT THIS
AGREEMENT. EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND
REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE
PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT
HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR BEING REPLACED,
SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly signed and sealed this Agreement
the day and year first above written.

 

 

 

Force Protection, Inc.

 

 

 

 

 

 

 

 

 

By:

  /s/ Michael S. Durski

(SEAL)

 

 

Michael S. Durski, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

Force Protection Technologies, Inc.

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Michael S. Durski

(SEAL)

 

 

Michael S. Durski, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

Force Protection Industries, Inc.

 

 

 

 

 

 

 

 

 

By:

  /s/ Michael S. Durski

(SEAL)

 

 

Michael S. Durski, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

Wachovia Bank, National Association

 

 

 

 

 

 

 

 

 

By:

/s/ Guy M. Meares

(SEAL)

 

 

Guy M. Meares, III, Senior Vice President

 

 

--------------------------------------------------------------------------------